[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                JUNE 4, 2008
                                 No. 06-15599                 THOMAS K. KAHN
                             Non-Argument Calendar                CLERK
                           ________________________

                      D. C. Docket No. 04-20203-CR-DMM

UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,

                                      versus

ALLEN L. ROSS,
a.k.a. Bob Brown,

                                                             Defendant-Appellant.


                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                  (June 4, 2008)

Before BARKETT, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Allen L. Ross appeals the district court’s order granting the government’s
motion to reduce Ross’s sentence under Federal Rule of Criminal Procedure 35(b).

After review, we dismiss in part and affirm in part.

                                I. BACKGROUND

      In 2003, pursuant to a written plea agreement, Ross pled guilty to one count

of conspiracy to possess with intent to distribute cocaine and cocaine base, in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(ii)-(iii) and 846. The district

court imposed a 235-month sentence. Ross did not file a direct appeal of his

conviction or sentence.

      In 2006, the government filed a Rule 35(b) motion, recommending a 50-

percent reduction in Ross’s sentence due to the significant assistance he had

provided. At the Rule 35(b) hearing, Ross sought a reduction of almost 75 percent

to 60 months, arguing that, if the government had filed a U.S.S.G. § 5K1.1 motion

at his original sentencing, he would have already received a 50-percent reduction

due to his pre-sentencing substantial assistance and that he was due a further 50-

percent reduction for his post-sentencing cooperation.

      The district court reduced Ross’s sentence to 108 months’ imprisonment,

which was more than the 50-percent reduction requested by the government, but

less than the reduction sought by Ross. Ross did not object to the district court’s

ruling. This appeal followed.



                                          2
                                      II. DISCUSSION

       On appeal, Ross argues that his sentence should have been reduced further.

We lack jurisdiction, however, to review the refusal to grant a substantial

assistance reduction or the extent of that reduction. See United States v. Manella,

86 F.3d 201, 203 (11th Cir. 1996) (explaining that appellate jurisdiction over a

Rule 35(b) ruling is limited by 18 U.S.C. § 3742 and does not include a district

court’s discretionary decision to grant or deny a sentence reduction).1 Thus, to the

extent Ross seeks a greater sentence reduction, we dismiss this portion of his

appeal.

       Ross also argues that his reduced sentence was imposed in violation of the

law, a claim we have jurisdiction to review. See 18 U.S.C. § 3742(a)(1)

(permitting appeal of a final sentence that “was imposed in violation of law . . .”);

Manella, 86 F.3d at 203. Ross argues that the district court erred in failing to

consider the factors in 18 U.S.C. § 3553(a). Because Ross failed to object to the


       1
         We find no merit to Ross’s argument that United States v. Booker, 543 U.S. 220, 125 S. Ct.
738 (2005), abrogated Manella and expanded our appellate jurisdiction to review a district court’s
discretionary sentencing reductions under Rule 35(b). See United States v. McGee, 508 F.3d 442,
444-45 (7th Cir. 2007) (concluding that Booker did not affect the scope of appellate jurisdiction
under § 3742(a) to review Rule 35(b) sentencing reductions); United States v. Haskins, 479 F.3d
955, 957 (8th Cir. 2007) (same); United States v. McKnight, 448 F.3d 237, 238 (3d Cir.), cert.
denied, ___ U.S. ___, 127 S. Ct. 117 (2006) (same). Ross’s citation to United States v. Martin, 455
F.3d 1227 (11th Cir. 2006), is unavailing as Martin did not involve a Rule 35(b) sentencing
reduction, but a substantial assistance departure from the Sentencing Guidelines under U.S.S.G. §
5K1.1, the extent of which was reviewable for reasonableness even prior to Booker. See Martin,
455 F.3d at 1236.

                                                3
Rule 35(b) ruling in the district court, our review is for plain error. See United

States v. Bennett, 472 F.3d 825, 831 (11th Cir. 2006).

       The district court has great discretion in deciding whether to grant a Rule

35(b) motion and the extent of any reduction. See Manella, 86 F.3d at 204-05.

The district court may consider the § 3553(a) factors in order to refuse to grant a

Rule 35(b) motion or to grant a smaller reduction than requested by the

government. Id. However, in deciding to grant a reduction, the district court may

not consider any factor that may militate in favor of the reduction other than the

defendant’s substantial assistance. Id. at 204.

       Because the district court could not and did not consider any factor other

than Ross’s substantial assistance in determining the extent his Rule 35(b) sentence

reduction, Ross has failed to show any error, much less plain error, by the district

court.2 Thus, we affirm this portion of his appeal.

       DISMISSED IN PART; AFFIRMED IN PART.




       2
        Ross also argues that the district court erred by failing to compel the government to file a
U.S.S.G. § 5K1.1 motion at or before his original sentencing, which he contends violated his due
process rights. To the extent Ross attempts to challenge his original sentence and the procedures
used at his original sentencing, these arguments are outside the scope of this appeal. See Fed. R.
App. P. 4(b) (requiring a criminal defendant to file a notice of appeal within 10 days of the entry of
the judgment that is being appealed); United States v. Ward, 696 F.2d 1315, 1317 (11th Cir. 1983)
(explaining that this Court lacks appellate jurisdiction if the defendant fails to comply with Rule
4(b)).

                                                  4